COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


KENNETH LEE CARROLL
                                            MEMORANDUM OPINION* BY
v.   Record No. 2704-00-1                JUDGE JERE M. H. WILLIS, JR.
                                                 JUNE 5, 2001
ROLAND VAULTS, LTD. AND
 TRAVELERS INDEMNITY COMPANY OF AMERICA


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Steven M. Oser for appellant.

          Warren H. Britt (Warren H. Britt, P.C., on
          brief), for appellees.


     On appeal, Kenneth Lee Carroll contends that the Workers'

Compensation Commission erred in holding that he failed to prove

that he sustained an injury by accident arising out of his

employment.   Finding no error, we affirm.

                            I.   BACKGROUND

     On June 21, 1999, Carroll was employed by State

Manufacturing Company as a truck driver.      His duties required

him to deliver burial vaults to a cemetery in Norfolk.     He had

been to this cemetery several times previously.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
        After making his delivery, Carroll stopped to use the

restroom at the cemetery office.      While walking down the steps

leaving the restroom, he slipped and fell, injuring his back.

        Carroll filed a claim for benefits.      At the hearing, he

introduced photographs of the steps and stated that they were

painted with "latex house paint."      The photographs showed that

the steps were of uneven size.      Carroll testified that, on the

day of the accident, he was not intoxicated and he had no

existing leg or back condition that may have caused the

accident.    He did not testify that the slightly varied height or

width of the steps caused him to fall.         He admitted that he did

not know whether the design of the steps violated a building

code.

        The deputy commissioner held that Carroll "failed to prove

that some unusual condition was present which caused[,] or

contributed to cause[,] the accident."         He concluded that

Carroll's fall and injury had not been proven to arise out of

his employment and denied benefits.        The full commission

affirmed.

                             II.    ANALYSIS

        On appeal, we view the evidence in the light most favorable

to the party prevailing below.       See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).            A

finding by the commission that an injury did or did not arise


                                   - 2 -
out of and in the course of employment is a mixed finding of law

and fact and is properly reviewable on appeal.     See City of

Richmond v. Braxton, 230 Va. 161, 163-64, 335 S.E.2d 259, 261

(1985).

     In order to prove that an injury "arose out of" his

employment, a claimant must prove "a causal connection between

the conditions under which the work is required to be performed

and the resulting injury."   Richmond Mem'l Hosp. v. Crane, 222
Va. 283, 285, 278 S.E.2d 877, 878 (1981).    "An accident arises

out of the employment when there is a causal connection between

the claimant's injury and the conditions under which the

employer requires the work to be performed."     United Parcel

Service v. Fetterman, 230 Va. 257, 258, 336 S.E.2d 892, 893

(1985) (citation omitted).   Furthermore, "the arising out of

test excludes 'an injury which comes from a hazard to which the

employee would have been equally exposed apart from the

employment.   The causative danger must be peculiar to the work,

incidental to the character of the business, and not independent

of the master-servant relationship.'"     County of Chesterfield v.

Johnson, 237 Va. 180, 183-84, 376 S.E.2d 73, 75 (1989) (quoting

Fetterman, 230 Va. at 258-59, 336 S.E.2d at 893).    Thus, a

condition of the workplace must cause or contribute to the fall,

and the fall must cause the injury.     Id. at 184, 376 S.E.2d at




                               - 3 -
75.   There must be a "critical link between the conditions of

the workplace and the injury."     Id. at 186, 376 S.E.2d at 76.

      Carroll presented no evidence that a condition peculiar to

his employment caused him to slip and fall.    He simply testified

that he slipped and fell.   Although his application for benefits

alleged various defects in the steps, he neither testified about

these conditions nor presented evidence that any such condition

caused him to fall.   He did not testify to any defect in the

steps, except to say that he perceived them to be "unsafe."      He

made no causal connection between the slight height or width

discrepancy of the steps and his fall.    He did not assert that a

foreign substance on the steps caused him to slip.    The bare

fact that the steps were painted with "latex house paint" did

not prove that they were slippery.

      We affirm the commission's decision.

                                                          Affirmed.




                                 - 4 -